

        





Exhibit 10.1


NAME OF GRANTEE:
 
GRANT DATE:
January 24, 2014
NUMBER OF RESTRICTED SHARES GRANTED:
 



BANK OF HAWAII CORPORATION
2004 STOCK AND INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK GRANT AGREEMENT
This Restricted Stock Grant Agreement ("Agreement") dated as of the Grant Date
specified above, between Bank of Hawaii Corporation, a Delaware corporation
("Company"), with its registered office at 130 Merchant Street, Honolulu, Hawaii
96813, and Grantee.
1.    Grant of Restricted Shares. Effective as of the Grant Date,
the Human Resources and Compensation Committee of the Company's Board of
Directors ("Committee") has granted to Grantee the number of shares of
Restricted Stock (the "Restricted Shares") specified above pursuant to the Bank
of Hawaii Corporation 2004 Stock and Incentive Compensation Plan, as amended
("Plan"). One-third of the Restricted Shares are hereby designated as “Service
Shares”, one-third as “First-Tier Shares”, and one-third as “Second-Tier
Shares”.
2.    Restrictions During Period of Restriction. The Restricted Shares shall be
subject to forfeiture by Grantee and subject to the restrictions on transfer
specified in Article 8 of the Plan until the "Period of Restriction" terminates
as to such Restricted Shares. The Period of Restriction for the Service Shares,
the First-Tier Shares, and the Second-Tier Shares shall terminate in accordance
with, and subject to, the terms of Appendix I hereto.
3.    Forfeiture of Unvested Restricted Shares. Restricted Shares as to which
the Period of Restriction has not terminated shall be forfeited and transferred
to the Company upon the first to occur of: (a) Grantee's ceasing to be an
Employee for any reason, whether voluntary or involuntary (except to the extent
provided in Section 4 of Appendix I of this Agreement) and (b) March 2, 2015
unless (i) with respect to Service Shares, the Committee has, on or prior to
March 2, 2015, certified that the Net Income Performance Goal (as defined in
Appendix I) has been achieved, (ii) with respect to First-Tier Shares, the
Committee has, on or prior to March 2, 2015, certified that the First-Tier
Performance Goal (as defined in Appendix I) has been satisfied, and (iii) with
respect to Second-Tier Shares, the Committee has, on or prior to March 2, 2015,
certified that the Second-Tier Performance Goal (as defined in Appendix I) has
been achieved. Grantee's employment shall not be treated as terminated in the
case of a transfer of employment within the Company and its subsidiaries or in
the case of sick leave and other approved leaves of absence.




--------------------------------------------------------------------------------




4.    Issuance of Shares; Registration; Withholding Taxes. Restricted Shares
shall be issued in Grantee's name, shall bear the restrictive legend specified
in Section 8.5 of the Plan (and such other restrictive legends as are required
or deemed advisable by the Company under the provisions of any applicable law),
and shall be held by the Company until all restrictions lapse or such shares are
forfeited as provided herein. The Restricted Shares as to which the Period of
Restriction has terminated shall be delivered to Grantee upon such termination.
The Company may postpone the issuance or delivery of the Shares until (a) the
completion of registration or other qualification of such Shares or transaction
under any state or federal law, rule or regulation, or any listing on any
securities exchange, as the Company shall determine to be necessary or
desirable; (b) the receipt by the Company of such written representations or
other documentation as the Company deems necessary to establish compliance with
all applicable laws, rules and regulations, including applicable federal and
state securities laws and listing requirements, if any; and (c) the payment to
the Company in accordance with Article 17 of the Plan of any amount required by
the Company to satisfy any federal, state or other governmental withholding tax
requirements related to the issuance or delivery of the Shares. Grantee shall
comply with any and all legal requirements relating to Grantee's resale or other
disposition of any Shares acquired under this Agreement.
5.    Share Adjustments. The number and kind of Restricted Shares or other
property subject to this Agreement shall be subject to adjustment in accordance
with Section 4.2 of the Plan.
6.    Rights as Shareholder. Unless otherwise provided herein, Grantee shall be
entitled to all of the rights of a shareholder with respect to the Restricted
Shares, including the right to vote such Shares and to receive dividends and
other distributions (not including share adjustments as described in Section 5
above) payable with respect to such Shares from and after the Grant Date.
Grantee's rights as a shareholder shall terminate with respect to any Restricted
Shares forfeited by Grantee.
7.    Amendment. This Agreement may be amended by the Committee at any time
based on its determination that the amendment is necessary or advisable in light
of any addition to, or change in, the Code or regulations issued thereunder or
any federal or state securities law or other law or regulation, or the Plan, or
based on any discretionary authority of the Committee under the Plan. Unless
necessary or advisable due to a change in law, any amendment to this Agreement
which has a material adverse effect on the interest of Grantee under this
Agreement shall be adopted only with the consent of Grantee.
8.    Section 83(b) Election. Grantee shall promptly deliver to the Company a
copy of any election filed by Grantee in respect of the Restricted Shares
pursuant to Code Section 83(b).
9.    Notices. Any notice or other communication made in connection with this
Agreement shall be deemed duly given when delivered in person or mailed by
certified or registered mail, return receipt requested, to Grantee at Grantee's
address shown on Company records or such other address designated by Grantee by
similar notice, or to the Company at its then principal office, to the attention
of the Corporate Secretary of the Company. Furthermore, such notice or other
communication shall be deemed duly given when transmitted electronically to
Grantee at Grantee's electronic mail address shown on the Company records or, to
the extent that Grantee is an active employee, through the Company's intranet.

2



--------------------------------------------------------------------------------




10.    Plan Governs.    The Restricted Shares evidenced by this Agreement are
subject to the terms and conditions of the Plan and of this Agreement. In case
of conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall control. Capitalized terms used in
this Agreement and not defined herein shall have the meaning assigned in the
Plan unless the context indicates otherwise.
11.    Miscellaneous. This Agreement shall bind and benefit Grantee, the heirs,
distributees and personal representative of Grantee, and the Company and its
successors and assigns. This Agreement may be signed in counterparts, each of
which shall be deemed an original, and said counterparts shall together
constitute one and the same instrument. Capitalized terms not herein defined
shall have the meanings prescribed to them under the Plan.
BY ACCEPTING THE RESTRICTED SHARES GRANTED UNDER THIS RESTRICTED STOCK GRANT
AGREEMENT, GRANTEE AGREES TO ALL THE TERMS AND CONDITIONS DESCRIBED IN THIS
AGREEMENT AND IN THE PLAN.







3



--------------------------------------------------------------------------------



APPENDIX I





Termination of Period of Restriction For Restricted Shares
1.     Period of Restriction for Service Shares. The Period of Restriction for
the Service Shares shall terminate subject to the following terms and conditions
or as provided in Section 4 below:
a. The Period of Restriction for one-third of the Service Shares shall terminate
upon the Committee certifying that the Net Income Performance Goal has been
achieved, provided that Grantee is an Employee on March 2, 2015.
b. The Period of Restriction for an additional one-third of the Service Shares
shall terminate on January 29, 2016 if Grantee is an Employee as of such date
and the Net Income Performance Goal has been achieved.
c. The Period of Restriction for the final one-third of the Service Shares shall
terminate on January 31, 2017 if Grantee is an Employee as of such date and the
Net Income Performance Goal has been achieved.
“Net Income Performance Goal” means that the Company’s net income for calendar
year 2014 as publicly announced by the Company in its earnings release for the
2014 calendar year exceeds the aggregate amount of the regular quarterly
dividends paid during calendar year 2014.
2.     Period of Restriction for First-Tier Shares. The Period of Restriction
for the First-Tier Shares shall terminate subject to the following terms and
conditions or as provided in Section 4 below:
a. The Period of Restriction for one-third of the First-Tier Shares shall
terminate upon the Committee certifying that the First-Tier Performance Goal has
been achieved for calendar year 2014, provided that Grantee is an Employee on
March 2, 2015.
b. The Period of Restriction for an additional one-third of the First-Tier
Shares shall terminate on January 29, 2016 if Grantee is an Employee as of such
date and the First-Tier Performance Goal has been achieved.
c. The Period of Restriction for the final one-third of the First-Tier Shares
shall terminate on January 31, 2017 if Grantee is an Employee as of such date
and the First-Tier Performance Goal has been achieved.
“First-Tier Performance Goal” means that the Company's "Return on Assets" or
"Return on Equity" or “Tier I Capital Ratio” or "Stock Price to Book Ratio v.
Peers" for 2014 falls within the top quartile of the 2014 Regional Bank Index or
the 2014 U.S. Bank Index, each determined in the same manner as corresponding
prior determinations made by the Committee, as applicable. For purposes of this
Appendix, the terms "Return on Assets", "Return on Equity", and "Stock Price to
Book Ratio vs. Peers" shall mean such terms as determined and reported with
respect to the Company for purposes of placement under the 2014 Regional Bank
Index and the 2014 U.S. Bank Index. “Tier I Capital Ratio” means Tier I capital
divided by risk-weighted assets as measured at year-end and reported in the
full-year financial statements of the Company and the financial institutions
included in the 2014 Regional Bank Index and the 2014 U.S. Bank Index.

4

--------------------------------------------------------------------------------

APPENDIX I



3.    Period of Restriction for Second-Tier Shares. The Period of Restriction
for the Second-Tier Shares shall terminate subject to the following terms and
conditions or as provided in Section 4 below:
a. The Period of Restriction for one-third of the Second-Tier Shares shall
terminate upon the Committee certifying that the Second-Tier Performance Goal
has been achieved for calendar year 2014, provided that Grantee is an Employee
on March 2, 2015.
b. The Period of Restriction for an additional one-third of the Second-Tier
Shares shall terminate on January 29, 2016 if Grantee is an Employee as of such
date and the Second-Tier Performance Goal has been achieved.
c. The Period of Restriction for the final one-third of the Second-Tier Shares
shall terminate on January 31, 2017 if Grantee is an Employee as of such date
and the Second-Tier Performance Goal has been achieved.
“Second-Tier Performance Goal” means that the Company's "Return on Assets", or
"Return on Equity", or “Tier I Capital Ratio” or "Stock Price to Book Ratio v.
Peers" for 2014 falls within the top two quartiles of the 2014 Regional Bank
Index or the 2014 U.S. Bank Index, each determined in the same manner as
corresponding prior determinations made by the Committee.
4.    Termination of Period of Restriction Upon Certain Terminations of
Employment. The Period of Restriction for all of the Restricted Shares shall
terminate (to the extent that the Period of Restriction has not previously
terminated or the Restricted Shares have not previously been forfeited) upon the
occurrence of any of the following: (a) the death of Grantee; (b) the Grantee
ceasing to be an Employee due to "disability" within the meaning of that term
under Code Section 409A and the regulations promulgated thereunder; or (c) upon
or after the occurrence of a "Change in Control" (as defined in Article 15 of
the Plan) either (i) Grantee's employment with the Company and its subsidiaries
is terminated by the Company without "Cause" or (ii) Grantee terminates
employment with the Company and its subsidiaries for "Good Reason".
For purposes of this Section 4:
"Cause" means the occurrence of any one or more of the following: (i) Grantee's
willful failure to perform his or her duties for the Company (other than any
such failure resulting from Grantee's Disability), after written demand for
substantial performance has been delivered to Grantee by the Committee that
specifically identifies how Grantee has not substantially performed his or her
duties, and Grantee fails to remedy the situation within 15 business days of
such written demand from the Committee; (ii) gross negligence in the performance
of Grantee's duties; (iii) Grantee's conviction of, or plea of nolo contendere,
to any felony whatsoever or any other crime involving the personal enrichment of
Grantee at the expense of the Company; (iv) Grantee's willful engagement in
conduct that is demonstrably and materially injurious to the Company, monetarily
or otherwise; (v) a material violation of any federal or state banking law or
regulation; (vi) a material violation of any provision of the Company's codes of
conduct; or (vii) willful violation of any of the covenants contained in Article
10 of the Company's Change-In-Control Retention Plan, as applicable.

5



--------------------------------------------------------------------------------

APPENDIX I



"Good Reason" means the occurrence of one or more of the following after a
Change in Control without Grantee's express written consent: (i) a material
diminution in Grantee's base salary; (ii) a material diminution in Grantee's
authority, duties, or responsibilities; (iii) a material diminution in the
authority, duties, or responsibilities of the supervisor to whom Grantee is
required to report, including, to the extent applicable, a requirement that
Grantee report to a corporate officer or employee instead of reporting directly
to the Board; (iv) a material diminution in the budget over which Grantee
retains authority; (v) a material change in the geographic location at which
Grantee must perform his or her services (which for this purpose means Grantee
is required to relocate to a different Hawaiian Island or a place that is more
than 50 miles from where Grantee was based immediately prior to the Change in
Control); or (vi) any other action or inaction that constitutes a material
breach by the Company of the Company's Change-In-Control Retention Plan or a
written employment agreement with Grantee (or other agreement as to the terms of
employment between the Company and Grantee). The Grantee must give the Company
written notice that a "Good Reason" event has occurred within 90 days of its
occurrence. The notice must provide a reasonably detailed description of the
facts that constitute a "Good Reason" event, and the Company shall have 30
business days to remedy the "Good Reason" event.
5.     Committee Determinations; Section 162(m). The Committee shall certify
whether the Net Income Performance Goal, First-Tier Performance Goal, and
Second-Tier Performance Goal have been achieved on or prior to March 2, 2015.
This Agreement shall be interpreted and administered in a manner consistent with
the intent that the Restricted Shares granted hereunder comply with the
requirements of the performance-based compensation exception under Code Section
162(m).





6



--------------------------------------------------------------------------------



        





NAME OF GRANTEE:
 
GRANT DATE:
January 24, 2014
NUMBER OF RESTRICTED STOCK UNITS GRANTED:
 



BANK OF HAWAII CORPORATION
2004 STOCK AND INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK UNITS GRANT AGREEMENT
This Restricted Stock Units Grant Agreement ("Agreement") dated as of the Grant
Date specified above, between Bank of Hawaii Corporation, a Delaware corporation
("Company"), with its registered office at 130 Merchant Street, Honolulu, Hawaii
96813, and Grantee.
1.    Grant of RSUs. Effective as of the Grant Date, the Human Resources and
Compensation Committee of the Company's Board of Directors ("Committee") has
granted to Grantee the number of Restricted Stock Units (the "RSUs") specified
above pursuant to the Bank of Hawaii Corporation 2004 Stock and Incentive
Compensation Plan, as amended ("Plan"). One-third of the RSUs are hereby
designated as “Service RSUs”, one-third as “First-Tier RSUs”, and one-third as
“Second-Tier RSUs”.
2.    Period of Restriction. The RSUs shall be subject to forfeiture by Grantee
until the "Period of Restriction" terminates as to such RSUs. The Period of
Restriction for the Service RSUs, the First-Tier RSUs, and the Second-Tier RSUs
shall terminate in accordance with, and subject to, the terms of Appendix I
hereto. The RSUs shall at all times be nontransferable.
3.    Forfeiture of RSUs. RSUs as to which the Period of Restriction has not
terminated shall be forfeited upon the first to occur of: (a) Grantee's ceasing
to be an Employee for any reason, whether voluntary or involuntary (except to
the extent provided in Section 4 of Appendix I of this Agreement) and (b) March
2, 2015 unless (i) with respect to Service RSUs, the Committee has, on or prior
to March 2, 2015, certified that the Net Income Performance Goal (as defined in
Appendix I) has been achieved, (ii) with respect to First-Tier RSUs, the
Committee has, on or prior to March 2, 2015, certified that the First-Tier
Performance Goal (as defined in Appendix I) has been satisfied, and (iii) with
respect to Second-Tier RSUs, the Committee has, on or prior to March 2, 2015,
certified that the Second-Tier Performance Goal (as defined in Appendix I) has
been achieved. Grantee's employment shall not be treated as terminated in the
case of a transfer of employment within the Company and its subsidiaries or in
the case of sick leave and other approved leaves of absence.




--------------------------------------------------------------------------------

        



4.    Payment of RSUs; Withholding Taxes. With respect to RSUs for which the
Period of Restriction has lapsed, the Company shall pay to Grantee an amount, in
cash, equal to the product of (a) the number of RSUs as to which the Period of
Restriction has terminated and (b) the Fair Market Value of a Share as of the
date that the Period of Restriction has terminated.  Such payment shall be made
within thirty days after termination of the Period of Restriction and, in
accordance with Article 17 of the Plan, shall be reduced by the amount required
to satisfy applicable federal, state, or other governmental withholding
requirements.
5.    Share Adjustments. The number of RSUs and Shares subject to the RSUs shall
be subject to adjustment in accordance with Section 4.2 of the Plan.
6.    Rights as Shareholder. Grantee shall have no rights of a shareholder with
respect to the RSUs.
7.    Amendment. This Agreement may be amended by the Committee at any time
based on its determination that the amendment is necessary or advisable in light
of any addition to, or change in, the Code or regulations issued thereunder or
any federal or state securities law or other law or regulation, or the Plan, or
based on any discretionary authority of the Committee under the Plan. Unless
necessary or advisable due to a change in law, any amendment to this Agreement
which has a material adverse effect on the interest of Grantee under this
Agreement shall be adopted only with the consent of Grantee.
8.    Notices. Any notice or other communication made in connection with this
Agreement shall be deemed duly given when delivered in person or mailed by
certified or registered mail, return receipt requested, to Grantee at Grantee's
address shown on Company records or such other address designated by Grantee by
similar notice, or to the Company at its then principal office, to the attention
of the Corporate Secretary of the Company. Furthermore, such notice or other
communication shall be deemed duly given when transmitted electronically to
Grantee at Grantee's electronic mail address shown on the Company records or, to
the extent that Grantee is an active employee, through the Company's intranet.
9.    Plan Governs.    The RSUs evidenced by this Agreement are subject to the
terms and conditions of the Plan and of this Agreement. In case of conflict
between the provisions of the Plan and the provisions of this Agreement,
the provisions of the Plan shall control. Capitalized terms used in this
Agreement and not defined herein shall have the meaning assigned in the Plan
unless the context indicates otherwise.
10.    Miscellaneous. This Agreement shall bind and benefit Grantee, the heirs,
distributees and personal representative of Grantee, and the Company and its
successors and assigns. This Agreement may be signed in counterparts, each of
which shall be deemed an original, and said counterparts shall together
constitute one and the same instrument. Capitalized terms not herein defined
shall have the meanings prescribed to them under the Plan.
BY ACCEPTING THE RESTRICTED STOCK UNITS GRANTED UNDER THIS RESTRICTED STOCK
UNITS GRANT AGREEMENT, GRANTEE AGREES TO ALL THE TERMS AND CONDITIONS DESCRIBED
IN THIS AGREEMENT AND IN THE PLAN.


2



--------------------------------------------------------------------------------

        
APPENDIX I





Termination of Period of Restriction For RSUs
1.     Period of Restriction for Service RSUs.
The Period of Restriction for the Service RSUs shall terminate subject to the
following terms and conditions or as provided in Section 4 below:
a. The Period of Restriction for one-third of the Service RSUs shall terminate
upon the Committee certifying that the Net Income Performance Goal has been
achieved, provided that Grantee is an Employee on March 2, 2015.
b. The Period of Restriction for an additional one-third of the Service RSUs
shall terminate on January 29, 2016 if Grantee is an Employee as of such date
and the Net Income Performance Goal has been achieved.
c. The Period of Restriction for the final one-third of the Service RSUs shall
terminate on January 31, 2017 if Grantee is an Employee as of such date and the
Net Income Performance Goal has been achieved.
“Net Income Performance Goal” means that the Company’s net income for calendar
year 2014 as publicly announced by the Company in its earnings release for the
2014 calendar year exceeds the aggregate amount of the regular quarterly
dividends paid during calendar year 2014.
2.     Period of Restriction for First-Tier RSUs.
The Period of Restriction for the First-Tier RSUs shall terminate subject to the
following terms and conditions or as provided in Section 4 below:
a. The Period of Restriction for one-third of the First-Tier RSUs shall
terminate upon the Committee certifying that the First-Tier Performance Goal has
been achieved for calendar year 2014, provided that Grantee is an Employee on
March 2, 2015.
b. The Period of Restriction for an additional one-third of the First-Tier RSUs
shall terminate on January 29, 2016 if Grantee is an Employee as of such date
and the First-Tier Performance Goal has been achieved.
c. The Period of Restriction for the final one-third of the First-Tier RSUs
shall terminate on January 31, 2017 if Grantee is an Employee as of such date
and the First-Tier Performance Goal has been achieved.
“First-Tier Performance Goal” means that the Company's "Return on Assets" or
"Return on Equity" or “Tier I Capital Ratio” or "Stock Price to Book Ratio v.
Peers" for 2014 falls within the top quartile of the 2014 Regional Bank Index or
the 2014 U.S. Bank Index, each determined in the same manner as corresponding
prior determinations made by the Committee, as applicable. For purposes of this
Appendix, the terms "Return on Assets", "Return on Equity", and "Stock Price to
Book Ratio vs. Peers" shall mean such terms as determined and reported with
respect to the Company for purposes of placement under the 2014 Regional Bank
Index and the 2014 U.S. Bank Index. “Tier I Capital

3



--------------------------------------------------------------------------------

        
APPENDIX I



Ratio” means Tier I capital divided by risk-weighted assets as measured at
year-end and reported in the full-year financial statements of the Company and
the financial institutions included in the 2014 Regional Bank Index and the 2014
U.S. Bank Index.
3.    Period of Restriction for Second-Tier RSUs.
The Period of Restriction for the Second-Tier RSUs shall terminate subject to
the following terms and conditions or as provided in Section 4 below:
a. The Period of Restriction for one-third of the Second-Tier RSUs shall
terminate upon the Committee certifying that the Second-Tier Performance Goal
has been achieved for calendar year 2014, provided that Grantee is an Employee
on March 2, 2015.
b. The Period of Restriction for an additional one-third of the Second-Tier RSUs
shall terminate on January 29, 2016 if Grantee is an Employee as of such date
and the Second-Tier Performance Goal has been achieved.
c. The Period of Restriction for the final one-third of the Second-Tier RSUs
shall terminate on January 31, 2017 if Grantee is an Employee as of such date
and the Second-Tier Performance Goal has been achieved.
“Second-Tier Performance Goal” means that the Company's "Return on Assets", or
"Return on Equity", or “Tier I Capital Ratio” or "Stock Price to Book Ratio v.
Peers" for 2014 falls within the top two quartiles of the 2014 Regional Bank
Index or the 2014 U.S. Bank Index, each determined in the same manner as
corresponding prior determinations made by the Committee.
4.    Termination of Period of Restriction Upon Certain Terminations of
Employment. The Period of Restriction for all of the RSUs shall terminate (to
the extent that the Period of Restriction has not previously terminated or the
RSUs have not previously been forfeited) upon the occurrence of any of the
following: (a) the death of Grantee; (b) the Grantee ceasing to be an Employee
due to "disability" within the meaning of that term under Code Section 409A and
the regulations promulgated thereunder; or (c) upon or after the occurrence of a
"Change in Control" (as defined in Article 15 of the Plan) either (i) Grantee's
employment with the Company and its subsidiaries is terminated by the Company
without "Cause" or (ii) Grantee terminates employment with the Company and its
subsidiaries for "Good Reason".
For purposes of this Section 4:
"Cause" means the occurrence of any one or more of the following: (i) Grantee's
willful failure to perform his or her duties for the Company (other than any
such failure resulting from Grantee's Disability), after written demand for
substantial performance has been delivered to Grantee by the Committee that
specifically identifies how Grantee has not substantially performed his or her
duties, and Grantee fails to remedy the situation within 15 business days of
such written demand from the Committee; (ii) gross negligence in the performance
of Grantee's duties; (iii) Grantee's conviction of, or plea of nolo contendere,
to any felony whatsoever or any other crime involving the personal enrichment of
Grantee at the expense of the Company; (iv) Grantee's willful engagement in
conduct that is demonstrably and materially injurious to the Company, monetarily
or

4



--------------------------------------------------------------------------------

        
APPENDIX I



otherwise; (v) a material violation of any federal or state banking law or
regulation; (vi) a material violation of any provision of the Company's codes of
conduct; or (vii) willful violation of any of the covenants contained in Article
10 of the Company's Change-In-Control Retention Plan, as applicable.
"Good Reason" means the occurrence of one or more of the following after a
Change in Control without Grantee's express written consent: (i) a material
diminution in Grantee's base salary; (ii) a material diminution in Grantee's
authority, duties, or responsibilities; (iii) a material diminution in the
authority, duties, or responsibilities of the supervisor to whom Grantee is
required to report, including, to the extent applicable, a requirement that
Grantee report to a corporate officer or employee instead of reporting directly
to the Board; (iv) a material diminution in the budget over which Grantee
retains authority; (v) a material change in the geographic location at which
Grantee must perform his or her services (which for this purpose means Grantee
is required to relocate to a different Hawaiian Island or a place that is more
than 50 miles from where Grantee was based immediately prior to the Change in
Control); or (vi) any other action or inaction that constitutes a material
breach by the Company of the Company's Change-In-Control Retention Plan or a
written employment agreement with Grantee (or other agreement as to the terms of
employment between the Company and Grantee). The Grantee must give the Company
written notice that a "Good Reason" event has occurred within 90 days of its
occurrence. The notice must provide a reasonably detailed description of the
facts that constitute a "Good Reason" event, and the Company shall have 30
business days to remedy the "Good Reason" event.
5.    Committee Determinations; Section 162(m). The Committee shall certify
whether the Net Income Performance Goal, First-Tier Performance Goal, and
Second-Tier Performance Goal have been achieved on or prior to March 2, 2015.
This Agreement shall be interpreted and administered in a manner consistent with
the intent that the RSUs granted hereunder comply with the requirements of the
performance-based compensation exception under Code Section 162(m).



5

